                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


SHAPAT NABAYA,

       Plaintiff,

V.                                                                   Civil Action No. 3:19CV171

WILLIAM J. DINKIN,et aL,

       Defendants.

                                 MEMORANDUM OPINION

       On March 13,2019,the Court received a complaint from Shapat Nabaya. As explained
below, the submission of this complaint fails to comply with the terms ofa prefiling injunction
imposed against Nabaya. Specifically, that injunction provides, in pertinent part:

Given their long history offrivolous and abusive litigation, Nabaya,formally known as Norman

Abbott, and his wife, Dinah Abbott, are subject to an injunction. Abbott v. Suntrust Mortg., Inc.,

No. 3:08CV665,2009 WL 971267, at *6(E.D. Va. Apr. 8,2009). That injunction provides, as

pertinent here, that Nabaya and his wife are prohibited

       from frling any action or pleading of any kind in the United States District Court
       for the Eastern District of Virginia until they show proof that they have paid to
       SunTrust the $1,000.00 monetary sanction imposed above. Third, even after that
       monetary sanction is satisfied, if the Abbotts wish to initiate or pursue any further
       litigation on any subject matter, they must first submit to the Clerk ofthe Court an
       "Application for Leave to File Suit in the United States District Court for the
       Eastem District of Virginia," along with a copy ofthe order imposing the pre-filing
       injunction and a copy of any proposed complaint or pleading; and, accompanying
       the "Application for Leave to File Suit in the United States District Court for the
       Eastem District of Virginia," the Abbotts must attach a separate and notarized
       declaration or affidavit certifying that the matters raised in the new filing have not
       before been raised or disposed ofon the merits in either state or federal court. The
       Court will then review the Abbotts proposed filing and decide whether that filing
        will be permitted.

Id. (footnote omitted).
        Nabaya has made no effort to comply with the April 8,2009 prefiling injunction: he has

not demonstrated that he has paid the $1000.00 sanction and he has not attached an Application

for Leave to File Suit in the United States District Court for the Eastern District of Virginia.

Accordingly, the action will be DISMISSED WITHOUT PREJUDICE. Nabaya's outstanding

motions(ECF Nos.4—7)will be DENIED.

        An appropriate Order shall accompany this Memorandum Opinion.




                                                              M.Hannah Kbuc
                                                              United Statesyiirict Judge
Date:
Richmond, Virginia
